FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE PEDRO HUEZO-DIAZ, a.k.a. Jose                No. 09-74018
Pedro Rolando Huezo-Diaz,
                                                  Agency No. A099-476-593
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ and M. SMITH, Circuit Judges.

       Jose Pedro Huezo-Diaz, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      In his opening brief, Huezo-Diaz fails to challenge the agency’s dispositive

determination that his asylum application was untimely, and fails to raise any

substantive challenge to the agency’s denial of his CAT claim. See Ghahremani v.

Gonzales, 498 F.3d 993, 997-8 (9th Cir. 2007) (issues not raised and argued in the

opening brief are deemed waived).

      We reject Huezo-Diaz’s claim that he is eligible for withholding of removal

based on his membership in a particular social group. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence”); Barrios v. Holder, 581

F.3d 849, 855-56 (9th Cir. 2009) (rejecting as a particular social group “young

males in Guatemala who are targeted for gang recruitment but refuse because they

disagree with the gang’s criminal activities”). We also reject Huezo-Diaz’s claim

that he is eligible for withholding of removal based on his political opinion


                                          2                                      09-74018
expressed by refusing to join a gang. See Barrios, 581 F.3d 849, 853 (rejecting as

a political opinion “refusal to join a gang”). Accordingly, because Huezo-Diaz

failed to demonstrate that he was persecuted or fears persecution on account of a

protected ground, we deny the petition as to his withholding of removal claim.

See Barrios, 581 F.3d 849, 856.

      PETITION FOR REVIEW DENIED.




                                         3                                   09-74018